SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05531 BABSON CAPITALPARTICIPATION INVESTORS (Exact name of registrant as specified in charter) 1500 Main Street P.O. Box 15189 Springfield, MA 01115-5189 (Address of principal executive offices) (Zip code) Christopher A. DeFrancis, Vice President, Secretary and Chief Legal Officer 1500 Main Street, Suite 2800, Springfield, MA 01115-5189 (name and address of agent for service) Registrant's telephone number, including area code: 413-226-1000 Date of fiscal year end: December 31 Date of reporting period: July 1, 2013 - June 30, 2014 Item 1.Proxy Voting Record. INTREPID POTASH, INC. Ticker:IPI Security ID:46121Y102 Meeting Date: May 28, 2014 Meeting Type:Annual # Proposal Mgt Rec. Vote Cast Sponsor Election of Director:Robert P. Jornayvaz III For For Management Election of Director: Hugh E. Harvey, Jr. For For Management 2. Ratify Appointment of Independent Registered Public Accounting Firm For For Management 3. Approval of Executive Compensation For For Management NORTEK, INC. Ticker:NTK Security ID:656559309 Meeting Date:May 1, 2014 Meeting Type:Annual # Proposal Mgt Rec. Vote Cast Sponsor 1. Election of Directors i. Jeffrey C. Bloomberg For For Management ii. James B. Hirshorn For For Management iii. Chris A. McWilton For For Management 2. Approval of Executive Compensation For For Management 3. Ratify Appointment of Independent Registered Public Accounting Firm For For Management RUE21, INC. Ticker:RUE Security ID:781295100 Meeting Date:September 19, 2013 Meeting Type:Special # Proposal Mgt Rec. Vote Cast Sponsor 1. Adopt Agreement and Plan of Merger For For Management 2. Approval to Adjourn Special Meeting, if Necessary, if Insufficient Votes to Adopt Merger For For Management 3. Approval of Executive Compensation For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant): Babson Capital Participation Investors By: /s/Michael L. Klofas Michael L. Klofas, President Date:
